Citation Nr: 1021818	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-36 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury with arthritis.  

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for hemorrhoids.

4.  Whether new and material evidence has been submitted to 
reopen a claim seeking service connection for an acquired 
psychiatric disability, claimed as bipolar disorder, major 
depression, depression.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
processing of the Veteran's claims is discussed in detail 
below. 

In his substantive appeal, received at the RO in November 
2005, the Veteran requested a hearing.  In November 2008 the 
Veteran indicated that he waived his request for a hearing 
because he was incarcerated; however the December 2008 
hearing remained scheduled and the Veteran did not appear.  
Thus, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2009).

In consideration of a recent United States Court of Appeals 
for Veterans Claims (Court) decision, the Board has 
recharacterized the Veteran's psychiatric (bipolar disorder, 
major depression) claim, as is now stated on the title page.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Board notes that after the Veteran's claims for right 
knee injury with arthritis, left knee condition, and 
hepatitis C were adjudicated and reconsidered (in the March 
2007 statement of the case, February 2008 supplemental 
statement of the case, and September 2008 rating decision 
respectively), the Veteran continued to submit handwritten 
statements, without new medical evidence, regarding these 
claims.  These statements reiterated the Veteran's claims and 
repeated his memory of how the injuries were incurred and his 
theories of entitlement for the disabilities.  Therefore, the 
Board will not remand these statements back to AMC/RO for 
consideration as a remand order would serve no purpose but to 
further delay adjudication.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability and 
entitlement to service connection for hemorrhoids are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence shows that there is no 
current diagnosis of a right knee disability.

2.  The competent medical evidence shows that there is no 
current diagnosis of a left knee disability.

3.  Hepatitis C was not manifested until many years after 
service and the competent evidence does not demonstrate that 
the Veteran's currently diagnosed hepatitis C is causally 
related to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Hepatitis C was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction - Claims on Appeal

The Veteran submitted several handwritten statements during 
2004 and 2005 listing disabilities which he stated he 
suffered from during service and after.  These claims 
culminated in a rating decision mailed in September 2005, 
though prepared in August 2005.  This September 2005 rating 
decision granted a non-service connected pension and denied 
service connection for these disabilities: bipolar disorder, 
colon cancer status post resection, anemia, hepatitis C, left 
knee disorder, leg disorder, ulcer, gallstones status post 
cholecstectomy, hemorrhoids, and bilateral elbow condition, 
and denied service condition because new and material 
evidence had not been presented for claims of major 
depressive disorder and lumbosacral strain with degenerative 
arthritis.  In September 2005 the Veteran submitted a 
handwritten statement, with the title Notice of Appeal, in 
which he numbered disabilities as #1 - #4 and stated that 
these were the only claims he wished to appeal, specifically 
bipolar disorder, hepatitis C, hemorrhoids, and left knee 
condition.  In October 2005 the RO mailed the statement of 
the case for those 4 issues only, specifically, bipolar 
disorder, hepatitis C, hemorrhoids, and the left knee 
condition.  The Board notes that even throughout this 
process, the Veteran continued to submit other handwritten 
statements that referred to other disabilities and contained 
statements regarding disabilities on and not on appeal.  In 
November 2005 the Veteran perfected his appeal by submitting 
a VA Form 9, with a positive indication of his appeal of all 
the issues on the most recent statement of the case and his 
handwritten list of the 4 issues separately.  The Veteran 
further handwrote a self-styled correction of sorts, stating 
that it was not the left knee condition that he wanted to 
pursue, but the right knee.  The Board observes that within 
the record before and after this substantive appeal were 
other handwritten statements raising the right knee disorder 
claim. 

As the Veteran did not state he was withdrawing the left knee 
claim, by means of the November 2005 substantive appeal, the 
Veteran raised 4 claims to the Board: bipolar disorder, 
hepatitis C, hemorrhoids, and the left knee disorder.  

Prior to and after the November 2005 substantive appeal, the 
Veteran continued to submit handwritten statements to the RO 
listing various disabilities as claims.  See October 2005, 
November 2005, January 2006 statements.  In December 2006 the 
RO prepared and mailed to the Veteran a rating decision 
denying twelve claims, which included right knee injury with 
arthritis, and a continuation of the denial of colon cancer.  
In February 2007, the Veteran submitted another statement as 
a notice of disagreement with listed only three disabilities: 
hemorrhoids, colon cancer, and right knee arthritis.  The 
Board notes that the Veteran's hemorrhoid disability claim 
was already on appeal.  In another February 2007 statement, 
received at the RO on February 14, 2007, the Veteran 
explicitly referred to the December 2006 rating decision and 
stated he only wished to appeal the claims of hemorrhoids and 
right knee injury.  This February 14, 2007, statement then 
withdrew only the colon cancer claim.  Again, the hemorrhoid 
disability claim was already on appeal to the Board.   The RO 
mailed a statement of the case to the Veteran in March 2007 
with one issue, right knee injury with arthritis.  Also in 
March 2007, the Veteran submitted a VA Form 9 and perfected 
his appeal with the block checked regarding all issues on the 
most recent statement of the case.  The Veteran also 
submitted a typed statement, received by the RO on March 28, 
2007, which referred to both his left knee and his right knee 
as injuries and claims he wished to pursue.

In February 2008 the RO mailed a supplemental statement of 
the case which listed only two issues: the hemorrhoid 
disability and now the left knee disorder, with a statement 
by the RO that it considered the Veteran's statements to mean 
the right knee claim had been withdrawn.     

The Board finds that both the residuals of a left knee injury 
and right knee injury with arthritis claims have been the 
subject of rating decisions, notices of disagreement, 
statements of the case, and perfected appeals.  As evidenced 
by the March 2007 statement, received at the RO on March 28, 
2007, the Veteran has raised both knees as claims and there 
is no clarity in the record as to his intention to withdraw 
the claim for either knee.

In summary, the November 2005 substantive appeal perfected 
the appeal for 4 issues: bipolar disorder (now characterized 
as an acquired psychiatric disability), hepatitis C, 
hemorrhoids, and the left knee injury.  Following another 
rating decision, December 2006, the Veteran appealed only 
three claims, specifically: hemorrhoids (already on appeal), 
colon cancer, and right knee injury with arthritis.  The 
Veteran's February 14, 2007, statement in which he expressed 
a desire to withdraw all claims other than hemorrhoids and 
right knee injury referred only to the December 2006 rating 
decision; therefore, it served to only withdraw the colon 
cancer claim and not the claims whose appeals were already 
perfected by the November 2005 substantive appeal.  In March 
2007 the Veteran perfected the right knee injury with 
arthritis claim.  No substantive appeal included the colon 
cancer claim; therefore, this issue is not within the 
jurisdiction of the Board.  

The Board notes that the claims of an acquired psychiatric 
disability and hepatitis C were reconsidered by the RO in its 
September 2008 rating decision.  

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Discussion 

Left Knee and Right Knee

A review of his service treatment records reveals an August 
1970 complaint of pain in his left knee when the Veteran is 
required to crawl.  The pain was also aggravated by firing 
weapons.  The examiner found the examination negative, gave 
an impression of no serious pathology, and recommended that 
the Veteran wrap his knee prior to firing.  There were no 
complaints or requests for treatment in service regarding the 
right knee.  The June 1970 Report of Medical Examination 
found his lower extremities clinically normal.  The Veteran 
separated from service in September 1970. 

The record contains three letters dated in the 1970's 
summarizing the Veteran's post-service, workplace injuries 
which occurred in 1976.  The January 1977 letter contained 
the report that a set of steel stairs fell on his left 
"leg", right hip, and back.  There was no specific 
reference to his left knee; however the private doctor 
included the observation that the straight leg raise was 
positive to 45 degrees on the left side, and to 30 degrees on 
the right side.  There was no reference to any knee injury 
incurred in service.  The June 1977 letter summarized 
additional treatment, primarily for his back; however the 
September 1977 letter noted the Veteran continued to complain 
about pain in his "legs."  On physical examination the 
physician indicated there was absent deep tendon reflexes 
bilaterally in the "knees" and ankles.

The Veteran submitted several statements each stating that 
the right or the left knee was injured during basic training 
when the joint was pierced by a piece of metal.  See 
Statements dated November 2004 (treated for "knee or leg 
problem" in service); November 2004 (received November 25, 
2004) "low crawl pits in basic"; March 2005 "knees" (low 
crawl pits in basic); September 2005 (left knee, nail went 
into it during low crawl in basic); October 2005 (nail went 
into right knee during low crawl training in basic); March 
2007 (same statement reports both left and right knee as 
injured in service).

There were no VA treatment records found for the Veteran in a 
January 2003 check by the RO.

In July 1996 the Veteran entered the custody of the Texas 
Department of Criminal Justice.  An April 1997 complaint of 
back pain included the observation that the range of motion 
for the knees was within normal limits.  A May 1997 request 
for treatment for back pain noted the Veteran had been 
involved in a vehicle accident in 1992.  In July 1997 the 
Veteran reported he had "rolled" an 18 wheeler in 1992.  In 
August 1992 the Veteran sought treatment for left foot pain 
which reached into the shin.  He denied recent trauma and now 
reported he had been pinned under an 18 wheeler in 1992.  He 
complained of left leg pain that same month.  A September 
1998 complaint of left leg pain included a reference to a 
1995 injury.  Another September 1998 treatment entry included 
the reference to a left leg "crush type" injury, 
specifically to the left lower leg.  A March 1999 
musculoskeletal symptoms evaluation found his joints normal.  
The Veteran complained again about "knee" pain in September 
2002.  A March 2005 physical examination found the lower 
extremities within normal limits.  In August 2005 the Veteran 
complained specifically for right leg pain; however he dated 
the onset to two weeks prior and the location of the pain was 
the upper right leg.  The examiner found full range of motion 
for all lower extremities.  No treatment record gives a 
diagnosis of arthritis in either knee joint.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
residuals of a right knee injury with arthritis as well as 
for residuals of a left knee injury.  There is no medical 
evidence of a current diagnosis of a right knee disability 
with or without arthritis or of a left knee disability.  
While the Veteran may have injured one of his knees during in 
the low crawl pit during basic training just as he described, 
a review of the Veteran's service treatment records finds no 
mention of any treatment at all for a right knee injury or of 
right knee arthritis, and the only report of left knee pain 
is documented in August 1970, one month prior to his 
discharge from service with no indication this was an injury 
from his basic training at the start of his service.  

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain in 
service, feeling a sensation akin to metal piercing a knee.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").

Further, while the Veteran has stated that the injury to his 
knee continued to cause him pain in the years after service, 
his statements of continuity are outweighed and contradicted 
by the medical reports from 1977 following a post-service 
workplace accident and his repeated reports to TDCJ medical 
personnel that he was involved in an "18 wheeler" accident 
in 1992 from which he sustained injuries, as listed above.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than 
history as reported by the veteran); Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  Therefore, continuity has not been established.  

There is no medical evidence of a current diagnosis of a 
right knee disability with arthritis or of a left knee 
disability.  Further, the first complaint regarding right 
"leg" pain is found in the record in August 2005, some 35 
years after his discharge from service.  The August 2005 TDCJ 
treatment record indicates that the Veteran complained of 
pain in his upper right leg and lower back; however, a 
diagnosis of a right knee disability was not made.  Despite 
reports of left "leg" pain spanning 1977 to September 2002, 
no diagnosis of a left knee disability is in the record. 

Absent proof of a current right knee and left knee 
disabilities, the claim of service connection must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the 
preponderance of the evidence is against the claim, service 
connection is denied.  Gilbert, 1 Vet. App. at 54.  


Hepatitis C

A review of the Veteran's service treatment records finds no 
complaint, request for treatment, or diagnosis of hepatitis 
C.  The June 1970 separation Report of Medical Examination 
listed no tattoos and that his abdomen and viscera were 
clinically normal.  An August 1970 treatment entry concluded 
the Veteran was positive for "GC" (gonococci or gonorrhea).  
The Veteran was prescribed medication and he separated within 
the next month.

In his September 2005 statement, the Veteran states he was 
diagnosed in 1992 in a private hospital with hepatitis C; 
however there are no treatment reports of record to confirm 
this diagnosis.

The Veteran's private treatment records from the TDCJ note he 
entered the custody of the TDCJ in July 1996.  During a July 
1996 tuberculosis history and classification evaluation, the 
Veteran reported in the positive to prior IV (intravenous) 
drug use.  This examination report also indicated in the 
negative to acute hepatitis.  Another July 1996 mental health 
assessment bears positive responses to the type of drug the 
Veteran preferred (heroin and marijuana).  On a different 
medical history report, also dated July 1996, the entry for 
hepatitis or liver disease is check in the negative, as was 
the question regarding sexually transmitted diseases.  An 
August 1996 treatment entry noted the Veteran was seen as a 
follow-up to the positive IV drug admission.  This August 
1996 entry noted the Veteran admitted again to IV drug use, 
though he denied needle sharing.  The Veteran tested positive 
for hepatitis C in February 1999.  The treatment entry 
includes no opinion as to etiology and his military service 
is likewise not mentioned.  Though his history of hepatitis C 
was noted during his 2002 treatment for colon cancer, the 
disease was diagnosed anew in April 2003, following his 
transfer to a different unit.  

The Veteran submitted several statements for the record 
attributing his hepatitis C to his service and claimed to 
have received inoculations from air guns.  See September 2005 
and October 2005 statements.  He also referred to a "Tiger 
Team" decision that awarded service connection for hepatitis 
to all Vietnam era veterans.  The Board is unaware of such a 
rating decision and while VA Fast Letter 04-13 (June 29, 
2004) indicates that the transmission of hepatitis C through 
jet injectors is "biologically plausible," there have been no 
case reports of such transmission.    

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  

The risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine abuse, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
percutaneous exposures such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes, or 
razor blades.  See Veterans Benefits Administration All 
Station Letter 98-110 "Infectious Hepatitis" (Nov. 30, 1998).  

The record presents no basis for grant of service connection 
for hepatitis C.  The Veteran has not asserted that he had 
symptoms of hepatitis C in service, and the evidence of 
record does not suggest this either.  The TDCJ records are 
also void of any symptoms or indications of sexually 
transmitted disease resulting from unprotected sexual 
activity.  The Veteran's service treatment records contain no 
complaints, diagnoses, or treatments relating to hepatitis C, 
and clinical evaluation of the Veteran upon separation in 
June 1970 found no abnormalities of the abdomen and viscera.  
The August 1970 positive indication of acute GC is not 
repeated or mentioned again in any other medical treatment 
record.   

Post service treatment records reflect treatment for the 
Veteran's hepatitis C, along with a history of intravenous 
drug use.  The Veteran admitted (in 1996) to IV drug use to 
TDCJ medical personnel years prior to his diagnosis.  The 
Veteran's own September 2005 statement listed the Veteran's 
denial of several of the risk factors, including the 
Veteran's denial of unprotected sex with multiple partners.  
This statement did not include the Veteran's history of IV 
drug use, though an April 2006 statement by his brother 
described the Veteran's post-service experience with pain 
from another disability and how that led him to drugs, and 
ultimately prison.  Further, the Veteran's initial diagnosis 
was made in 1999, some 29 years after service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As well, the law clearly prohibits direct service connection 
for a disease (e.g. hepatitis C), resulting from willful 
misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 
105(a), 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.301(a) 
(2009).

The Board has also considered the Veteran's statements that 
his hepatitis C is the result of active service or incidents 
during service.  Although he is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury.)  For these reasons, the Board rejects 
the Veteran's statements as competent evidence sufficient to 
establish the diagnosis and etiology of the Veteran's 
hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Further his statements regarding the continuity of 
symptoms are contradicted by his July 1996 denials of 
hepatitis and of sexually transmitted diseases to TDCJ 
medical personnel and his statements of possible in-service 
infection are outweighed by the uncontradicted admission of 
IV drug use in the years prior to his entering custody of the 
TDCJ in July 1996.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
hepatitis C and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2004 and January 2006 letters for 
the hepatitis C, left knee condition claims and right knee 
claim respectively.  In both letters, the Veteran was 
informed of the evidence necessary to substantiate the claims 
for service connection.  The letters informed the Veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service.  
 
As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the present appeal, an April 2006 letter to the Veteran 
included the type of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.  Although this notice was not issued before the 
rating decision on appeal for the hepatitis C and left knee 
claims, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private treatment records dated 1996 to 
January 2006.  The claims file already contained private 
treatment records dated in 1977.

The Board notes that the Veteran repeatedly submitted signed 
releases and listed a variety of addresses for medical 
treatment records from the Texas Department of Criminal 
Justice (TDCJ) which he dated from 1975 to 2002 (dates which 
the Board notes contradicts employment data also submitted by 
the Veteran which listed continual employment with private 
companies from 1986 to 1995, see January 2006 claim for 
"increased compensation based on unemployability," and from 
1984 to 1995 on VA Form 21-8940, submitted November 2005).  
In April 2006, the TDCJ returned the latest signed release 
with the response that it had already sent to the RO all the 
records it had.  See also November 2007 Statement from Health 
Services Archives.

Further, the Board notes that in several written statements 
the Veteran alleged he had reserve service and these 
treatment records would substantiate his claim.  See 
Veteran's Statement, November 2005.  However, a request sent 
in October 2002 to request his service treatment records 
indicated all had been mailed and that his dates of service, 
spanning 1968 to 1970, were confirmed as correct.  (See also 
December 2005, Deferred Rating Action).  The Board notes that 
throughout his statements, the Veteran never lists his unit 
of assignment, though he described his service as being on 
Fort Sam Houston and ending in October 1974.  (See January 
2006 statement). The Board notes the October 1974 date is 
printed on his DD 214 as the date any reserve obligation 
would end and that Fort Sam Houston is a geographic location, 
not a unit of assignment.  The Veteran's formal claims, as 
received May 2002, June 2002, and July 2004, do not list any 
unit of assignment.  Further, upon review of the 
correspondence between the Veteran and his servicing RO 
during the 1970's regarding his educational benefits, the 
Veteran does not list any reserve service or reserve unit of 
assignment.  See January 1975 and March 1973, Veteran's 
Application for Program of Education.  The Board is satisfied 
that available treatment records have been obtained.

The Veteran was not afforded VA examination in connection 
with his claims for the left knee, right knee, and hepatitis 
C.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes examinations are not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  The Board finds evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

The Board finds the Veteran's lay statements of incurring 
this disease and injuries in service to be less than credible 
and not probative.  As discussed above, specifically 
regarding the hepatitis C disability, there is no medical 
evidence the Veteran was diagnosed while in service with any 
liver disorder or was exposed to air gun inoculators, there 
are repeated statements by the Veteran regarding his post-
service history of intravenous drug use, and his diagnosis 
came decades following service.  The evidence does not 
indicate that the Veteran has hepatitis C which may be 
associated with his active service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to 
provide the Veteran with a medical examination absent a 
showing by the Veteran of a causal connection between the 
disability and service.).  Thus, when viewed in conjunction 
with all other pertinent factors discussed above, to include 
the VA Fast Letter referenced above, there is insufficient 
evidence to establish that the current hepatitis C "may be 
related to active service" such as to require an examination, 
even under the low threshold of McLendon.

Regarding his claims for both the right and left knee, the 
Veteran alleged both injuries were incurred during basic 
training and involved metal fragments in the injured knee, 
which is unsupported by the service treatment records.  
Further, the claims file contains medical evidence and 
statements by the Veteran, made to medical practitioners 
close in time to the occurrences, describing post-service 
workplace accidents involving the left "leg" (1977) and a 
1992 or 1993 truck accident in which the truck rolled over on 
him.  See TDCJ medical records: July 1997; September 1998, 
crush-type injury to left leg in 1993; see Curry v. Brown, 
7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (Board may reject such statements of the veteran if 
rebutted by the overall weight of the evidence).  The Board 
also notes that the record does not contain any diagnosis for 
his right or left knee disorder.  

The Board acknowledges that there is no indication in the 
claims file that the Veteran was mailed a hepatitis 
questionnaire, for him to complete and return to document his 
exposure to that disease.  However, the Board notes that in 
the Veteran's September 2005 Notice to Appeal the Veteran 
himself lists recognized risk factors such as tattoos and 
denies his exposure.  His general reference to having had 
contact with "blood" is vague and not capable of being 
verified, as his DD 214 lists his job in service as that of a 
cook.  The Board is satisfied with the duty to assist and 
notify has been met.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
 Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

Entitlement to service connection for residuals of a right 
knee injury with arthritis is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to service connection for hepatitis C is denied.





REMAND

As discussed at length above, the Board found that the 
Veteran's claim regarding an acquired psychiatric disability 
was not waived by his February 2007 statement, as received at 
the RO on February 14, 2007.  Upon a review of the record, 
the Board notes the Veteran stated in different written 
statements that he had received a psychiatric diagnosis or 
had received inpatient medical care in the U.S. Army hospital 
while stationed in Baumholder, West Germany.  See January 
2008, statement on VA form 9; VA Forms 21-4142, received at 
the RO in June 2002. 

The Board finds that the RO should contact the National 
Personnel Records Center and request a search for the 
Veteran's hospital records at the U.S. Army base in 
Baumholder, West Germany.  The VCAA specifically provides 
that in the case of a claim for disability compensation, the 
duty to assist includes obtaining the Veteran's service 
treatment records and, if the Veteran has furnished the 
Secretary information sufficient to locate such records, 
other relevant records pertaining to the Veteran's active 
military, naval, or air service that are held or maintained 
by a governmental entity.  38 U.S.C.A. § 5103A(c) (West 
2002).  

Regarding the acquired psychiatric disability claim as well, 
the Board notes in May 2002 the Veteran submitted a formal 
claim seeking service connection for major depression.  A 
February 2003 rating decision denied the claim.  Notice was 
issued to the Veteran in March 2003; however, the Veteran did 
not express disagreement with the determination or appeal the 
decision.  38 C.F.R. § 20.201 (2009).  Thus, the claim became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2009).  In July 2004 the Veteran submitted a claim which 
included bipolar disorder and depression.  The RO listed both 
the bipolar disorder and depression disorder claims in the 
September 2004 VCAA notification letter; however there was no 
reference to the earlier denial or the standards for new and 
material evidence.   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish the entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the September 2004 VCAA letter associated with the 
claims folder advised the appellant of what evidence is 
necessary to substantiate his claim for service connection 
for bipolar disorder and depression, the letter did not 
discuss the basis for the denial of his previous claim for 
service connection for major depression.  Thus, the September 
2004 letter does not comply with the Kent ruling.  The Board 
also notes that the appellant has not been apprised of the 
applicable law and regulations and reasons and bases 
associated with new and material evidence claim.  See 38 
C.F.R. § 3.156 (2009).

Regarding the Veteran's claim seeking service connection for 
hemorrhoids, the Board notes, again, that this claim was not 
waived by his February 14, 2007 statement.  Therefore the 
claim remains pending.  After the Veteran perfected his 
appeal in October 2005, the RO received more medical records 
from the TDCJ which spanned 1996 to 2005.  The Veteran's 
claim for a hemorrhoid disability was not reconsidered after 
the receipt of the additional medical treatment information; 
therefore a supplemental statement of the case is required 
for this claim.  38 C.F.R. § 20.1304(c)(2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the National 
Personnel Records Center and request a 
search for the Veteran's 
clinical/inpatient/hospital records in 
1969 to September 1970 at the U.S. Army 
Hospital in Baumholder, West Germany, 
showing any treatment for any disorder, 
including psychiatric records.  Document 
any negative replies and so inform the 
Veteran.   

2.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The VCAA notice should advise 
the Veteran of what evidence and 
information is necessary to reopen the 
claim and VA must notify the claimant of 
the evidence and information that is 
necessary to establish his entitlement to 
the underlying claim, i.e., the element(s) 
required to establish service connection 
that were found insufficient in the last 
final rating decision.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

3.  After accomplishing any additional 
development deemed appropriate, the RO/AMC 
must readjudicate the hemorrhoid disability 
issue on appeal, with consideration of the 
evidence received after the October 2005 
statement of the case, including private 
medical treatment records dated 1996 to 
2005 received from the TDCJ, as well as 
readjudicate the claim of whether new and 
material evidence has been presented to 
reopen a claim of entitlement to service 
connection for an acquired psychiatric 
disability claim, to include any additional 
service treatment records, if found, and 
any other evidence as submitted by the 
Veteran.  If the determination remains 
unfavorable, the Veteran must be provided 
with a supplemental statement of the case 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The Veteran 
and his representative must be given an 
opportunity to respond to the supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


